Citation Nr: 1045738	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for frostbite of the hands.

2.  Entitlement to service connection for frostbite of the feet.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that service connection should be granted for 
frostbite residuals of his hands and feet, bilateral hearing 
loss, and tinnitus.  See VA Form 21-526, received in June 2006.  
He adds that the frostbite residuals are due to his being exposed 
to extreme cold while serving at Fort Leonard Wood, Missouri, and 
that his hearing loss and tinnitus are the result of his exposure 
to acoustic trauma as a result of being in tanks and around 
artillery while on active duty.  See June 2006 VA Form 21-4138.  
He does not allege, nor is it shown, that he served in combat.  

As discussed below, a remand is necessary to obtain additional VA 
and private medical records, as well as to secure additional 
medical examinations/opinions.

The appellant's service treatment records could not be obtained 
despite several attempts.  In August 2006, the RO requested that 
the National Personnel Records Center (NPRC) furnish the 
Veteran's complete service medical and dental records.  However, 
a response was received from NPRC in February 2007 indicating the 
Veteran's records were presumed destroyed by fire and that there 
were no service medical records or surgeon general office (SGO) 
records available.  A February 2007 VA memorandum also reflects 
that, following the completion of all procedures, the Veteran's 
service treatment records could not be obtained.  

Where "service . . . records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the 
appellant in obtaining evidence from alternate or collateral 
sources.  Id.  In this case, the Board notes that, in August 
2006, the Veteran informed VA that he never went on sick call 
while in the military.  

While service treatment records concerning the Veteran have been 
determined not to be obtainable, it does not appear that an 
effort has been made to associate his service personnel records 
with his claims file.  These records, including at least his DD 
Form 214 (Certificate of Release or Discharge from Active Duty) 
would here be beneficial in that they would show what the 
Veteran's military service occupation was during his active 
military service.  The only record on file indicates that he was 
a corporal in the Army.  Such information may help VA in 
determining if the Veteran was exposed to acoustic trauma while 
in the military.

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan, at 
1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan, 451 F.3d at 1336.

In a VA Form 646, dated in May 2009, the Veteran's representative 
indicated that the Veteran was "getting treatment for the 
residuals of both frostbite and hearing loss at VAMC [VA Medical 
Center] Marion."  The most recent records on file from this 
facility are dated in October 2006.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As such, complete medical records dated 
from October 2006 indicative of treatment afforded the Veteran at 
the VAMC in Marion, Illinois, need be associated with the record.  
38 C.F.R. § 3.159(c)(2) (2010).

The Veteran is also shown to have been afforded treatment from a 
private physician, B.G.T, MD, since 1978.  The medical records on 
file associated with treatment afforded the Veteran from this 
private physician are limited to those dated in 2006.  However, 
in an October 2008 letter, the physician discussed specific 
findings relating to treatment afforded the Veteran from 1978 to 
1996.  None of these records are been associated with the 
Veteran's claims folder.  These private medical records may 
contain information critical to the matters at hand, and VA 
regulations require VA tp assist in obtaining such records.  38 
C.F.R. § 3.159(c)(1) (2010).

Review of the available medical records reveals that an April 
2006 VA progress note shows that the Veteran complained of 
difficulty hearing for the past couple of years and indicated 
that his hearing loss had been gradual.  He provided a history of 
military and occupational noise exposure and also of tinnitus.  
Audiometry findings reportedly showed bilateral sensorineural 
hearing loss.  Another VA medical record shows that the Veteran 
was provided hearing aids in May 2006.  

A September 2006 private medical record notes complaints of feet 
and hand pain.  An October 2006 private medical record includes a 
diagnosis of active rheumatoid arthritis.  

An October 2006 VA physical therapy consult report shows that the 
Veteran complained of multiple joint pain to include his hands.  
He was also noted to have recently been diagnosed with rheumatoid 
arthritis.  An October 2006 VA x-ray report shows degenerative 
changes in both of the Veteran's hands.  

In an April 2007 private audiology record, the Veteran was noted 
to have moderate to profound mixed hearing loss in his right ear 
and moderate to profound sensorineural hearing loss in his left 
ear.  The presence of a precipitous noise-induced hearing loss in 
both ears was also noted.  A May 2007 letter from the examiner 
who conducted the April 2007 audiologic examination shows that 
the Veteran had complained of poor hearing for 50 years.  A 
diagnosis of sensorineural hearing loss was provided, and the 
examiner added that the degree of severity was advanced for the 
Veteran's age.  She mentioned that this "could be consistent 
with, and directly related to, excessive noise exposure while on 
active duty in the U.S. Army."  

As noted above, in a letter dated in October 2008, Dr. B.G.T. 
opined that the Veteran's complaints of numbness and swelling of 
his feet and hands over the years, and his subsequent development 
of osteoarthritis, were as likely as not the result of frostbite 
which occurred between September 1950 and September 1952.  In 
discussing a medical record dated August 23, 1978, the physician 
also stated that complaints of left shoulder pain with a 
sensation of numbness and pain in his left medial aspect of his 
left arm and especially his little and ring finger "could be" 
the first indication of some frostbite arthritis.  Dr. B.G.T. 
also mentioned, in discussing a December 20, 1978, treatment 
record that the Veteran at that time complained of swelling of 
the feet and hands.  He added that this "could definitely" be 
related to old frostbite injuries he suffered while in the Army.  
The physician further mentioned that "I definitely feel that 
this condition could have existed long enough to date from the 
military time - especially it could have begun between September 
1950 and September 1952."  (emphasis added).  

Here, while the record includes these opinions rendered by 
B.G.T., MD, which indicate that the Veteran's frostbite disorders 
could be related to his period of active service, the Board notes 
that service connection generally requires more than a "remote 
possibility" or "pure speculation" about a connection to 
service; rather, the connection to an event, injury, or disease 
in service should be at least as likely as a connection between 
the claimed disorder and some other cause or factor occurring 
outside of service.  38 C.F.R. § 3.102 (noting that "reasonable 
doubt" is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  However, the RO did not afford the Veteran a VA 
examination or obtain a medical opinion in this case.  On remand, 
therefore, the Veteran should be scheduled for such an 
examination and a request should be made for an etiological 
opinion from the examiner.

As noted, medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the word "could not rule out" 
was too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms 
such as "could have been" is not sufficient to reopen a claim 
of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative).  As concerning the May 2007 
letter from the private audiologist in which she opined that the 
sensorineural hearing loss "could be" consistent with excessive 
noise exposure while the Veteran served on active duty, the Board 
finds that this opinion is also inconclusive in nature and does 
not provide a sufficient basis upon which to support the 
Veteran's claim.  McLendon.  See also Goss, Warren.  Accordingly, 
the Board concludes that remand is necessary to obtain a VA 
examination with opinion.

For the reasons noted above, namely, that the opinions linking 
the Veteran's claimed frostbite residuals and hearing loss to his 
service were essentially too speculative, general, and 
inconclusive in nature to provide a sufficient basis upon which 
to support the Veteran's claims, VA examinations are here 
indicated. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an appellant's 
case, VA must provide an adequate statement of reasons or bases 
for its decision to pursue such development where such 
development could be reasonably construed as obtaining additional 
evidence for that purpose); see Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
Veteran for a medical examination where it deems an examination 
necessary to make a determination on the Veteran's claim); 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that 
VA has discretion to decide when additional development is 
necessary).  Thus, the Board must remand these matters to obtain 
clarifying VA opinions, accompanied by a rationale in support of 
that opinion, prior to adjudicating these claims.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. 
App. at 175.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.326(a) (2010), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the existence and etiology of a disability.  See also 38 
C.F.R. § 3.159 (2010).  As such, whether the Veteran currently 
has frostbite residuals which affect his hands and/or feet, as 
well as bilateral hearing loss and tinnitus, any or all of which 
are related to his military service, is best resolved by 
obtaining a competent medical opinion.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate repository of records, 
and request the Veteran's service personnel 
records, to include a copy of his DD Form 
214.  

2.  The RO/AMC should obtain all records 
associated with treatment provided the 
Veteran at the VAMC in Marion from October 
2006 to the present.  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.

3.  The RO/AMC should also obtain all 
records associated with treatment provided 
the Veteran by B.G.T, MD, from August 1978 
to the present.  To assist in acquiring 
these private medical records, the RO/AMC 
should provide the Veteran a copy of VA 
Form 21-4142 (Authorization and Consent to 
Release Information).  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(1).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.

4.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature and likely etiology of 
frostbite residuals, if any, of the hands 
and feet.  The Veteran's VA claims folder 
(to include VA and private medical records, 
as well as all such records associated with 
the file pursuant to this remand), 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report must 
reflect review of pertinent material in the 
claims folder.  Any necessary tests or 
studies must be conducted, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran has a current disability 
manifested by frostbite residuals of the 
hands and/or feet which are due to an event 
or incident of his service.  

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the examiner must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  The RO/AMC should schedule the Veteran 
for a VA audio examination to determine the 
nature and likely etiology of bilateral 
hearing loss and tinnitus.  The Veteran's 
VA claims folders (to include VA and 
private medical records, as well as all 
such records associated with the file 
pursuant to this remand), including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should provide an opinion, 
with supporting rationale, as to whether it 
is as least as likely as not that any 
current hearing loss and/tinnitus is 
causally related to the Veteran's period of 
active service to include noise exposure.

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the examiner must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  The RO must notify the Veteran that it 
is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.655 
(2010).  

In the event that the Veteran does not 
report for the examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

7.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any of the ordered action is determined 
to have not been undertaken or to have been 
taken in a deficient manner, the RO should 
take appropriate corrective action.  

8.  Thereafter, the RO, following its 
conducting any additional development of 
the evidence seen as appropriate, should 
readjudicate these issues in light of all 
the evidence on file.  If any benefit 
sought on appeal remains adverse to the 
Veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) which includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should then 
be afforded an applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate disposition.  
The appellant has the right to submit additional 
evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


